       Case 1:19-cv-02933-WMR Document 1 Filed 06/26/19 Page 1 of 14




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

TIAWAN BRITTON,                        )
                                       )
      Plaintiff,                       )
                                       )       CIVIL ACTION
vs.                                    )
                                       )       FILE No. _____________________
YES ASSETS, LLC,                       )
                                       )
      Defendant.                       )

                                   COMPLAINT

      COMES NOW, TIAWAN BRITTON, by and through the undersigned

counsel, and files this, his Complaint against Defendant YES ASSETS, LLC

pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).

In support thereof, Plaintiff respectfully shows this Court as follows:

                         JURISDICTION AND VENUE

      1.     This Court has original jurisdiction over the action pursuant to 28

U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et

seq., based upon Defendant’s failure to remove physical barriers to access and

violations of Title III of the ADA.

      2.     Venue is proper in the federal District Court for the Northern District


                                           1
         Case 1:19-cv-02933-WMR Document 1 Filed 06/26/19 Page 2 of 14




of Georgia, Atlanta Division.

                                     PARTIES

       3.     Plaintiff TIAWAN BRITTON (hereinafter “Plaintiff”) is, and has

been at all times relevant to the instant matter, a natural person residing in Atlanta,

Georgia (Fulton County).

       4.     Plaintiff is disabled as defined by the ADA.

       5.     Plaintiff is required to traverse in a wheelchair and is substantially

limited in performing one or more major life activities, including but not limited

to: walking, standing, grabbing, grasping and/or pinching.

       6.     Plaintiff uses a wheelchair for mobility purposes.

       7.     Defendant YES ASSETS, LLC (hereinafter “Defendant”) is a Georgia

limited liability company that transacts business in the state of Georgia and within

this judicial district.

       8.     Defendant may be properly served with process via its registered

agent for service, to wit: Jenny Yeh, 2845 Clearview Parkway, Doraville, Georgia

30340.

                           FACTUAL ALLEGATIONS

       9.     On or about March 28, 2019, Plaintiff was a customer at “Manding

Cafe,” a business located at 5145 Old National Highway, College Park, Georgia


                                          2
         Case 1:19-cv-02933-WMR Document 1 Filed 06/26/19 Page 3 of 14




30349.

      10.    Defendant is the owner (or co-owner) of the real property and

improvements that are the subject of this action. (The contiguous structures and

improvements situated upon said real property shall be referenced herein as the

“Facility,” and said real property shall be referenced herein as the “Property”).

      11.    Plaintiff lives in the near vicinity of the Facility and Property.

      12.    Plaintiff’s access to the business(es) located at 2654 Godby Road,

College Park, Georgia 30349 (of which 5145 Old National Highway is a part),

Fulton County Property Appraiser’s Parcel ID Number 13 006800010720, and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless

and until Defendant is compelled to remove the physical barriers to access and

correct the ADA violations that exist at the Facility and Property, including those

set forth in this Complaint.

      13.    Plaintiff has visited the Facility and Property at least once before and

intends on revisiting the Facility and Property once the Facility and Property are

made accessible.

      14.    Plaintiff intends to revisit the Facility and Property to purchase goods


                                           3
        Case 1:19-cv-02933-WMR Document 1 Filed 06/26/19 Page 4 of 14




and/or services.

      15.    Plaintiff travelled to the Facility and Property as a customer and as an

advocate for the disabled, encountered the barriers to his access of the Facility and

Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result

of the illegal barriers to access present at the Facility and Property.

                               COUNT I
                   VIOLATIONS OF THE ADA AND ADAAG

      16.    On July 26, 1990, Congress enacted the Americans with Disabilities

Act 42 U.S.C. § 12101 et seq. (the “ADA”).

      17.     The ADA provided places of public accommodation one and a half

years from its enactment to implement its requirements.

      18.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 (if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      19.    The Facility is a public accommodation and service establishment.

      20.    The Property is a public accommodation and service establishment.

      21.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991,

the Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

                                           4
        Case 1:19-cv-02933-WMR Document 1 Filed 06/26/19 Page 5 of 14




      22.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

      23.    Liability for violations under Title III or the ADA falls on “any person

who owns, leases (or leases to), or operates a place of public accommodation.” 42

U.S.C. § 12182(a).

      24.    The Facility must be, but is not, in compliance with the ADA and

ADAAG.

      25.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

      26.     Plaintiff has attempted to, and has to the extent possible, accessed the

Facility and the Property in his capacity as a customer of the Facility and Property,

and as an advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and

ADA violations that exist at the Facility and Property that preclude and/or limit his

access to the Facility and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.


                                          5
        Case 1:19-cv-02933-WMR Document 1 Filed 06/26/19 Page 6 of 14




      27.    Plaintiff intends to visit the Facility and Property again in the very

near future as a customer and as an advocate for the disabled in order to utilize all

of the goods, services, facilities, privileges, advantages and/or accommodations

commonly offered at the Facility and Property, but will be unable to fully do so

because of his disability and the physical barriers to access, dangerous conditions

and ADA violations that exist at the Facility and Property that preclude and/or

limit his access to the Facility and Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this

Complaint.

      28.    Defendant has discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Facility

and Property, as prohibited by, and by failing to remove architectural barriers as

required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

      29.    Defendant will continue to discriminate against Plaintiff and others

with disabilities unless and until Defendant is compelled to remove all

physical barriers that exist at the Facility and Property, including those specifically

set forth herein, and make the Facility and Property accessible to and usable by


                                          6
        Case 1:19-cv-02933-WMR Document 1 Filed 06/26/19 Page 7 of 14




Plaintiff and other persons with disabilities.

      30.     A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Facility and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and

accommodations of the Facility and Property include, but are not limited to:

      (a)     EXTERIOR ELEMENTS:

      (i)     Accessible parking spaces are not properly located and/or

              distributed on the Property, in violation of section 208.3 of the

              2010 ADAAG standards.

      (ii)    One or more accessible parking spaces on the Property are not

              located on the shortest accessible route from the accessible

              parking space(s) to the accessible entrances of the Facility, in

              violation of section 208.3.1 of the 2010 ADAAG standards.

      (iii)   The 2 (two) accessible parking spaces on the Property most

              proximate to Unit 5155 of the Facility are missing proper

              identification signage, in violation of section 502.6 of the 2010

              ADAAG standards.

      (iv)    The 2 (two) accessible parking spaces on the Property most


                                           7
 Case 1:19-cv-02933-WMR Document 1 Filed 06/26/19 Page 8 of 14




       proximate to Unit 5155 of the Facility each have a slope in

       excess of 1:48 (one to forty-eight), in violation of section 502.4

       of the 2010 ADAAG standards, and is not level.

(v)    The 2 (two) accessible parking spaces on the Property most

       proximate to Unit 5155 of the Facility are each not adequately

       marked, in violation of section 502.1 of the 2010 ADAAG

       standards.

(vi)   The access aisle adjacent to the 2 (two) accessible parking

       spaces on the Property most proximate to Unit 5155 of the

       Facility is not level due to the presence of a ramp within the

       boundaries of said access aisle, in violation of section 502.4 of

       the 2010 ADAAG standards.

(vii) The above-described ramp protrudes into the boundaries of the

       adjacent accessible parking spaces, in violation of section 502.4

       of the 2010 ADAAG standards.

(viii) The 2 (two) accessible parking spaces on the Property most

       proximate to Unit 5137 of the Facility are missing proper

       identification signage, in violation of section 502.6 of the 2010

       ADAAG standards.


                                    8
 Case 1:19-cv-02933-WMR Document 1 Filed 06/26/19 Page 9 of 14




(ix)   The 2 (two) accessible parking spaces on the Property most

       proximate to Unit 5137 of the Facility each have a slope in

       excess of 1:48 (one to forty-eight), in violation of section 502.4

       of the 2010 ADAAG standards, and is not level.

(x)    The 2 (two) accessible parking spaces on the Property most

       proximate to Unit 5137 of the Facility are each not adequately

       marked, in violation of section 502.1 of the 2010 ADAAG

       standards.

(xi)   The access aisle adjacent to the 2 (two) accessible parking

       spaces on the Property most proximate to Unit 5137 of the

       Facility is not level due to the presence of a ramp within the

       boundaries of said access aisle, in violation of section 502.4 of

       the 2010 ADAAG standards.

(xii) One of the 2 (two) accessible parking spaces on the Property

       most proximate to Unit 5137 of the Facility has an improperly

       installed parking stop within its boundaries, resulting in

       excessive vertical rises in violation of section 502.4 of the 2010

       ADAAG standards, and further, reducing its dimensions, in

       violation of sections 502.1 and 502.2 of the 2010 ADAAG


                                    9
Case 1:19-cv-02933-WMR Document 1 Filed 06/26/19 Page 10 of 14




      standards.

(xiii) The accessible ramp on the Property most proximate to Unit

      2676 of the Facility has a slope exceeding 1:12 (one to twelve),

      in violation of section 405.2 of the 2010 ADAAG standards.

(xiv) The 2 (two) accessible parking spaces on the Property most

      proximate to Unit 2680 of the Facility are missing proper

      identification signage, in violation of section 502.6 of the

      2010 ADAAG standards.

(xv) The accessible parking space on the Property most proximate to

      Unit 2686 does not have an access aisle adjacent to it, in

      violation of section 502.3 of the 2010 ADAAG standards.

(xvi) The accessible ramp on the Property most proximate to Unit

      2686 of the Facility has a slope exceeding 1:12 (one to twelve),

      in violation of section 405.2 of the 2010 ADAAG standards.

(xvii) There is an excessive vertical rise at the base of the above-

      described accessible ramp on the Property most proximate to

      Unit 2686 of the Facility, in violation of section 405.7 of the

      2010 ADAAG standards.




                                 10
       Case 1:19-cv-02933-WMR Document 1 Filed 06/26/19 Page 11 of 14




      (b)    INTERIOR ELEMENTS:

      (i)    The interior of the “Manding Cafe” portion of the Facility has

             sales and services counters therein that lack any portion of

             which with a maximum height of 36 (thirty-six) inches from the

             finished floor, in violation of section 904.4 of the 2010

             ADAAG standards.

      31.    The violations enumerated above may not be a complete list of the

barriers, conditions or violations encountered by Plaintiff and/or which exist at the

Facility and Property.

      32.    Plaintiff requires an inspection of Facility and Property in order to

determine all of the discriminatory conditions present at the Facility and Property

in violation of the ADA.

      33.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      34.    All of the violations alleged herein are readily achievable to modify

to bring the Facility and Property into compliance with the ADA.

      35.    Upon information and good faith belief, the removal of the physical


                                         11
       Case 1:19-cv-02933-WMR Document 1 Filed 06/26/19 Page 12 of 14




barriers and dangerous conditions present at the Facility and Property is readily

achievable because the nature and cost of the modifications are relatively low.

      36.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because Defendant has the financial resources to make the necessary

modifications.

      37.    Upon information and good faith belief, the Facility and Property

have been altered since 2010.

      38.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

      39.    Plaintiff is without adequate remedy at law, is suffering irreparable

harm, and reasonably anticipates that he will continue to suffer irreparable harm

unless and until Defendant is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Facility and Property, including

those alleged herein.

      40.    Plaintiff’s requested relief serves the public interest.

      41.    The benefit to Plaintiff and the public of the relief outweighs any

resulting detriment to Defendant.


                                          12
      Case 1:19-cv-02933-WMR Document 1 Filed 06/26/19 Page 13 of 14




      42.   Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees

and costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      43.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to

grant injunctive relief to Plaintiff, including the issuance of an Order directing

Defendant to modify the Facility and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)   That the Court find Defendant in violation of the ADA and ADAAG;

      (b)   That the Court issue a permanent injunction enjoining Defendant from

            continuing its discriminatory practices;

      (c)   That the Court issue an Order requiring Defendant to (i) remove the

            physical barriers to access and (ii) alter the subject Facility and

            Property to make them readily accessible to, and useable by,

            individuals with disabilities to the extent required by the ADA;

      (d)   That the Court award Plaintiff’s counsel reasonable attorneys' fees,

            litigation expenses and costs; and

      (e)   That the Court grant such further relief as deemed just and equitable

            in light of the circumstances.

                                      Dated: June 26, 2019.

                                      Respectfully submitted,


                                        13
       Case 1:19-cv-02933-WMR Document 1 Filed 06/26/19 Page 14 of 14




                                    /s/Craig J. Ehrlich
                                    Craig J. Ehrlich
                                    Georgia Bar No. 242240
                                    The Law Office of Craig J. Ehrlich, LLC
                                    1123 Zonolite Road, N.E., Suite 7-B
                                    Atlanta, Georgia 30306
                                    Tel: (800) 238-3857
                                    Fax: (855) 415-2480
                                    craig@ehrlichlawoffice.com

        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman

and a point size of 14.

                                    /s/Craig J. Ehrlich
                                    Craig J. Ehrlich




                                      14
